DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               PETER C. GNEHM and ROSA L. GNEHM,
                           Appellants,

                                     v.

                          STATE FARM BANK,
                              Appellee.

                               No. 4D14-2433

                          [September 2, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard H. Harrison, Senior Judge; L.T. Case No.
502010CA020463XXXXMB.

   Peter C. Gnehm, Lake Worth, pro se.

  Kimberly Hopkins and Ronald M. Gache of Shapiro, Fishman &
Gache, LLP, Tampa, for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150, 1152 (Fla. 1979).

CIKLIN, C.J., GERBER and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.